Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered October 13, 2000, which denied plaintiff’s motion to reject the Special Referee’s report recommending, after a traverse hearing, dismissal of the complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
The complaint was properly dismissed as against both defendants for failure to show that either was properly served pursuant to CPLR 308 (2). Concur — Williams, J.P., Tom, Mazzarelli, Rosenberger and Ellerin, JJ.